Citation Nr: 1504877	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for lesions of the brain (neurological disorder), including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for fatigue, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for kidney stones, including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for immersion feet.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a rating higher than 40 percent for diabetes mellitus with bilateral foot tingling and erectile dysfunction (ED), including considering whether separate ratings are warranted.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his agent


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

He also perfected an appeal concerning a claim for service connection for posttraumatic stress disorder (PTSD).  That claim was granted in a December 2009 rating decision since issued, however, and an initial 30 percent rating was assigned.  In a March 2013 decision even more recently issued, a higher 50 percent rating was assigned for the PTSD retroactively effective as of April 2008.  As the Veteran did not, in response, continue to disagree with the rating or effective date assigned for that disability, that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability and effective date.)

In November 2014, in support for the claims he did appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

These claims require further development before being decided on appeal, so they are being REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he has lesions on his brain, experiences chronic fatigue, and has kidney stones due to herbicide exposure while serving in Vietnam.  He also claims his immersion feet and bilateral hearing loss are due to his military service.

With regards to the claim for service connection for lesions of the brain, the Board sees the RO previously denied a claim for a neurobehavioral disorder.  For purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, a diagnosis defines the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (per curiam).  In the context of 38 U.S.C.A. § 5108 and claims to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, see 38 C.F.R. § 3.156, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

Here, the Board finds the Veteran's previous claim for service connection for neurobehavioral problems, based on "cracking his skull" while in Thailand, is distinct from his current claim for service connection for lesions on his brain due to Agent Orange exposure.  Therefore, since they are distinct claims, this is not a case where new and material evidence is required.  See Boggs, 520 F.3d at 1335.

Further concerning this claim for service connection for lesions of the brain, but also for chronic fatigue, immersion feet, kidney stones, and bilateral hearing loss, the Board sees the Veteran has not been afforded VA compensation examinations concerning these claims, including for medical nexus opinions concerning their etiologies.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A preliminary review of the record shows that an examination request was sent for these conditions in July 2011.  It appears that only the VA audiology examination for the claim of bilateral hearing loss was scheduled for August 2011, and the Veteran did not attend, or was a "no show."  He was contacted, and his wife indicated that he was unable to attend any appointments until after the first of September, so presumably September 1, 2011.  It does not appear however that any further attempts to schedule these VA examinations were made.

The Veteran contends he has lesions of the brain, fatigue, and kidney stones due to herbicide exposure while in Vietnam.  He also contends he has immersion feet due to his military service, and bilateral hearing loss due to hazardous noise exposure while serving in Vietnam.  Therefore, an additional attempt should be made to schedule VA compensation examinations for these claimed conditions.

In addition, he also contends he warrants a rating higher than 40 percent for his diabetes mellitus with bilateral foot tingling and ED.  During his November 2014 hearing before the Board, the Veteran testified that he takes insulin, that his diabetes is difficult to control (even while taking medication), that his feet and legs hurt all the time and cause him to wake up in the middle of the night in discomfort, and that he has an actual physical penile deformity ("curved penis") in addition to the ED as complications of his diabetes.  His agent therefore contends that separate ratings are warranted for the diabetes mellitus, the foot tingling in each foot (so left and right foot ratings), and the ED.

The Veteran most recently had a VA examination for his diabetes mellitus in October 2012.  At that time, the examiner noted the Veteran's treatment was a restricted diet, oral hypoglycemic agents, and one injection of insulin per day, but that regulation of activities was not required.  While the VA examiner noted the Veteran had ED owing to the diabetes mellitus, he observed the Veteran did not have peripheral neuropathy.  But based on the Veteran's more recent hearing testimony regarding his bilateral foot and leg pain, he is essentially claiming his diabetes mellitus and secondary disabilities have worsened, even since his last VA compensation examination.  So in this circumstance another VA examination is warranted reassessing the severity of this service-connected diabetes mellitus and other complications.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The RO or Appeals Management Center (AMC) also must specifically consider whether the diabetes mellitus, bilateral foot tingling, and ED warrant separate ratings.

As well, all current, relevant treatment records should be obtained and considered.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Spokane, Washington, dated since June 2012.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for comment concerning the etiology of the purported lesions on the Veteran's brain (neurological disorder).  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical nexus opinion concerning the etiology of any neurological disorder, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any condition:  (a) initially manifested during the Veteran's military service from September 1966 to September 1969, even if not complained about, diagnosed, or treated during his service, or (b) within a year of his discharge, so by September 1970, or (c) is otherwise related or attributable to his service, including especially to his presumed exposure to Agent Orange in Vietnam.

*Even if the Veteran does not have a neurological disorder presumptively associated with Agent Orange exposure, the examiner must comment on whether the disorder nonetheless is the result of exposure to Agent Orange since it presumably occurred during the Veteran's service.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule a VA compensation examination for comment concerning the etiology of the Veteran's fatigue.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical nexus opinion concerning the etiology of any fatigue, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any condition:  (a) initially manifested during the Veteran's military service from September 1966 to September 1969, even if not complained about, diagnosed, or treated during his service, or (b) is otherwise related or attributable to his service, including especially to his presumed exposure to Agent Orange in Vietnam.

*Even if the Veteran does not have a disease presumptively associated with Agent Orange exposure, the examiner must comment on whether the fatigue nonetheless is the result of exposure to Agent Orange since it presumably occurred during the Veteran's service.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  As well, schedule a VA compensation examination for comment concerning the etiology of the Veteran's immersion feet.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical nexus opinion concerning the etiology of the immersion feet, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any condition:  (a) initially manifested during the Veteran's military service from September 1966 to September 1969, even if not complained about, diagnosed, or treated during his service, or (b) is otherwise related or attributable to his service.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

5.  Further, schedule a VA compensation examination for comment concerning the etiology of the Veteran's kidney stones.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical nexus opinion concerning the etiology of any kidney stones, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any condition:  (a) initially manifested during the Veteran's military service from September 1966 to September 1969, even if not complained about, diagnosed, or treated during his service, or (b) is otherwise related or attributable to his service, including especially to his presumed exposure to Agent Orange in Vietnam.

*Even if the Veteran does not have a disease presumptively associated with Agent Orange exposure, the examiner must comment on whether the kidney stones nonetheless are the result of exposure to Agent Orange since it presumably occurred during the Veteran's service.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  Lastly, schedule a VA compensation examination for the Veteran's bilateral hearing loss.  The examination should include all diagnostic testing or evaluation deemed necessary, including an audiogram and Maryland CNC speech discrimination.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After reviewing the claims file and examining the Veteran, the examiner should first determine whether the Veteran has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385, and then, if confirmed he does, provide a medical nexus opinion concerning the etiology of this hearing loss, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from March September 1966 to September 1969, to include his combat service in Vietnam, even if not complained about, diagnosed, or treated during his service.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

7.  Also schedule an appropriate VA compensation examination reassessing the severity of the Veteran's diabetes with bilateral foot tingling and ED.  The examination should include all indicated tests and studies necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After reviewing the claims file and examining the Veteran, examiner should identify all present symptoms and manifestations attributable to the diabetes - including especially all associated bilateral foot tingling suggestive of diabetic peripheral neuropathy, in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8521.  In so doing, the VA examiner should initially identify the most affected nerve(s) (sciatic nerve, external popliteal nerve, etc.), and then further identify the severity of any and all consequent neurological impairment (as incomplete paralysis, whether mild, moderate, moderately severe, or severe; or as complete paralysis).

The examiner must also specifically note whether the Veteran's diabetes mellitus is characterized by any of the following:

(A) Requiring more than one daily injection of insulin;

(B) Episodes of ketoacidosis or hypoglycemic reaction (if so, note number of hospitalizations per year and/or number of weekly or monthly visits to a diabetic care provider); and/or; 

(C) Progressive loss of strength and weight.

All symptoms and manifestations attributable to the Veteran's ED should be identified, as well, including specifically any physical penile deformity present, in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Code 7522.

8.  Then readjudicate these claims in light of this and all other additional evidence (including considering whether separate ratings should be assigned for the diabetes, left and right foot tingling, and ED).  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


